Title: To James Madison from John Gavino, 15 November 1806
From: Gavino, John
To: Madison, James



No. 33
Sir
Gibraltar 15t: November 1806

Deprived the honor of any of your favours since my last Respects No. 32 under date 4t. ulto., since when we have arrived from England Sir Hugh Dalrymple as Commander in Chief, & in consequence of a Petition from the Merchants he has alowed for the present, the Tobacco from America lodged in the Bay to be Landed under bond to be Exported in same Casks, to evade the Danger of the Winter Season.
On the 4t: Instant His Exy. the Tunisian Embassador in the Ship Brothers from Boston arrived here, & was detaind by Contrary Winds & bad weather untill yesterday, when Cap: Candler meant to go to Sea, but His Excy. call on me to request of the Captain to waite four days longer at this Port, there being Warr between Algeir & Tunis, & a Cruiser of the latter that put into Oran was taken possession of, the Crew sent round by Land to Algeir Prisoners, & the Vessel is also sent in there  Of his request is on account of two Algereen Cruisers being at Sea, & the Constitution expected here every Moment, from Lisbon, as Cap: Campbell Expected his repairs would be Compleat by the first of this Month, when would come here, and His Exy: wishes to get a Convoy from him.  Capn: Candler was loath in granting his request but in the end has Complied therewith.  Cap: Candler Expected to meet Coll: Lear here but he has not appeard, & I have a letter from him of 11th: Ulto. advising his Bills on me for $5600 acc: Govt:.  One for $4000 has been presented & is paid  He says to have remitted me, a Bill for £1500 Stg. on Sir Frans. Baring & Co. of Londo: to cover same, but it has not yet got to hand.  In said Letter he says nothing with respect to his coming this way.  I have the honor to be with respect, Sir Your most Obed: & most huml Sert

John Gavino


I herwith Inclose a Dispatch from Consul Simpson of Tanger

